Citation Nr: 0029014	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  98-14 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J. V.


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which increased the rating for post-
traumatic stress disorder (PTSD) to 30 percent disabling.

The veteran's appeal was remanded by the Board in August 1998 
to obtain his private medical treatment records and afford 
him a VA psychiatric examination to determine the current 
severity of his PTSD.  In May 2000, after a December 1999 VA 
psychiatric examination, and during the pendency of this 
appeal, the RO increased the rating for PTSD to 50 percent 
disabling.  Inasmuch as the grant of a 50 percent rating is 
not the maximum benefit for that disability under the rating 
schedule, and as the veteran has previously indicated that he 
desires a 100 percent disability rating, the claim for an 
increased rating for PTSD remains in controversy, and hence, 
is a viable issue for appellate consideration by the Board.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).


FINDING OF FACT

The veteran's current PTSD symptomatology is not manifested 
by occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech which is intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or in a worklike setting), and inability to establish 
and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an increased rating for PTSD, currently 
rated as 50 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds the veteran's increased rating 
claim well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran is found to have presented a 
claim which is not inherently implausible, inasmuch as a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to establish an increased rating 
claim as well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 623 
(1992).  Further, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability ratings is the ability of the body as a 
whole, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
See 38 C.F.R. § 4.10.  Although the history of a disability 
must be considered, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Documents created in proximity 
to the recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A July 1997 VA mental health clinic treatment report 
indicates the veteran presented with complaints of sleep 
problems and depression.  The assessment was PTSD and 
depression related to multiple medical problems.

A three day December 1997 private hospitalization report, 
which contains information that the veteran was hospitalized 
for chest pain, contains no evidence of any nightmares or 
sleep problems, or any PTSD symptomatology.

A February 1998 Social Security Administration report 
contains the veteran's statement that he sees friends and 
family on a daily basis.

During a February 1998 VA psychiatric examination the veteran 
reported being married to his current wife since 1967, and 
having four grown children.  The examiner indicated that, 
while the claims file was not provided, the Toledo VA Medical 
Center (VAMC), where the veteran reported he received 
treatment, was contacted for medical records.  The examiner 
indicated that the only report received was a "brief consult 
report by [a] social worker on 07-25-97 for suicidal thoughts 
and inability to sleep."  That report is noted above.  The 
veteran reported no psychiatric treatment whatsoever, 
including hospitalization, for his PTSD.  He reported the 
only time he has seen a mental health care provider was when 
he had VA compensation and pension examinations.  He reported 
his medications to be Trazodone, 100 milligrams at bedtime, 
and Zoloft, 100 milligrams a day.  The veteran reported his 
family physician, a general practitioner, provided these 
prescriptions, and he obtained the medication from the Toledo 
VAMC.  The veteran reported he had problems with alcohol 
after his discharge, worked at different jobs, then had been 
a truck driver from 1971 through 1997, and could not now work 
due to a heart problem.  He reported being sober for the past 
23 years.

Initially, the veteran refused to report his PTSD symptoms, 
indicating he had been "fighting" with VA since 1970 about 
his PTSD, and had submitted a two page letter concerning his 
"problem" to VA.  When the examiner indicated he could not 
evaluate his mental disorder without his cooperation, he 
became more cooperative, and did report some symptoms, while 
appearing "irritable and at times angry all throughout the 
interview."  He reported he could not stand crowds; he gets 
nervous, jerky, and shakes.  He reported being afraid to go 
to sleep, sleeping only about two to four hours, with 
nightmares related to his combat experiences 3-4 times per 
week, after which he would wake up in a cold sweat.  He 
reported waking up choking his wife on a couple of occasions.  
He does not watch war related movies, and he watches the 
doors and watches his back.  He reported that at times he has 
suicidal thoughts, but has never attempted suicide, nor does 
he have plans to do so.

Upon mental status examination the veteran was found to be 
alert and oriented in all spheres, but irritable all through 
the interview, and at times was angry and upset.  His memory 
recall was 2 out of 3, and he could spell the word "planet" 
forward, but not backwards.  The examiner indicated he saw no 
distraction in the veteran's concentration.  The veteran 
reported no homicidal ideation, no auditory or visual 
hallucinations, and his thought processes were coherent, 
logical, and goal directed.  The examiner found the veteran 
competent.  The diagnosis was chronic PTSD.  The examiner 
indicated he "could not elicit any other diagnoses."

The reports of private all night sleep examinations in June 
and August 1998 reveal no evidence of nightmares or other 
PTSD symptomatology.  The examiner indicated the veteran had 
an obstructive sleep apnea process.  In November 1998 the 
veteran underwent a septoplasty and a bilateral inferior 
turbinate cautery for sleep apnea with nasal obstruction.

The report of a four day private hospitalization in December 
1998, for abdominal pain, reveals no evidence of nightmares 
or other PTSD symptomatology.

During the veteran's April 1999 Central Office hearing he 
testified that: his February 1998 VA PTSD examination was 
"fast"; he was not sure whether or not the examiner was a 
psychiatrist; he has nightmares and dreams about Vietnam 
about 2-3 times per week; he has awakened 3 times during the 
previous 6 months beating on or choking his wife; he wakes up 
in a sweat; he sometimes thinks of hurting himself or "going 
away" when driving his car; he takes Trazodone, 100 
milligrams, at bedtime, and Zoloft, 100 milligrams, twice a 
day; he has felt extremely depressed and begins crying for no 
apparent reason; he has had no psychiatric treatment for his 
PTSD; his family physician, a general practitioner, 
prescribes his medications; he has never been in a PTSD 
program; after his February 1998 VA psychiatric examination, 
the examiner told him he should be "locked up"; he worked 
factory jobs for a while after his discharge, but couldn't 
stand to be around people, so he became a truck driver; he 
worked 29 years for Mayflower Moving Co.; he stopped working 
in December 1997, on orders from his physician, due to heart 
problems; he was a heavy drinker after service, but has been 
sober for 26 years; he had applied for Social Security 
disability twice, but had been turned down each time; he was 
now appealing that denial, and awaiting a hearing; he is now 
receiving retirement disability benefits from his former 
employer; he was born March 16, 1949; he quit school in the 
9th grade; and he feels he's unemployable since he can no 
longer drive a truck.

His wife testified that: she has been married to the veteran 
for 32 years; the veteran does sometimes hit or attempts to 
choke her in his sleep; she and the veteran have never 
attended joint family counseling; the veteran's PTSD symptoms 
have worsened; the veteran has verbalized hurting himself or 
others; no physician or other health care provider has 
suggested the veteran be hospitalized for his PTSD symptoms; 
the veteran needs help with his PTSD symptoms; the veteran's 
medications do no help his PTSD symptoms; the veteran loses 
his temper over little things; the veteran had become angry 
with his granddaughters the night before the hearing, because 
they were bickering among each other, and had left the room 
to control his temper; the veteran has anxiety; the veteran 
has had arguments, but not physical fights, with others; the 
veteran had been more depressed during the previous year than 
before; the veteran doesn't talk much; and the veteran 
isolates himself.

An August 1999 Social Security Administration report contains 
information that the veteran was granted disability benefits 
in July 1999, on the basis of heart disease and chronic 
obstructive pulmonary disease (COPD).

A September 1999 VA psychiatry clinic treatment report 
contains notations that the veteran was dressed in camouflage 
fatigue bottoms, was well groomed, had a restricted affect, 
and was somber and agitated when talking of a friend's death 
he had witnessed in Vietnam.  His thoughts were noted to be 
goal oriented without evidence of delusions, hallucinations, 
or cognitive impairment.  The assessment was PTSD, and the 
GAF was noted to be 45.

In an October 1999 statement, the veteran's treating 
physician noted the veteran was "a stoic individual who 
still provides his wife and family with emotional support, 
playing an important role in their day-to-day functioning."

An October 1999 VA psychiatry clinic treatment report 
contains notations that the veteran was interested in 
pursuing treatment at "BCVAMC PTSD programs C track."  Upon 
mental status examination the veteran was noted to have no 
abnormalities of thought process, content, or cognition.  He 
reported no suicidal or homicidal ideations.  The assessment 
was PTSD, and the GAF was noted to be 45.

During a December 1999 VA psychiatric examination, which 
report indicates the examiner was a psychologist and had 
reviewed the veteran's claims file and medical file, and 
conducted a one hour interview, the veteran indicated he was 
having more nightmares than he was having at the time of the 
February 1998 examination; that he was now having nightmares 
3-4 times per week over the previous "several months"; that 
he still awakens in a sweat and at times wakes while choking 
his wife; that the nightmares are combat related; that he 
knew "of a lot of Vietnam vets [sic] who died when they were 
50 or 52," and that he worries about dying due to his non-
service connected medical problems; that he was scheduled to 
enter a PTSD inpatient program several weeks before, but had 
to postpone this due to his wife's illness; that he had been 
receiving outpatient treatment "on and off for ten years"; 
that he consults a psychiatrist every two months; that he has 
no counselor; that his medication had been changed from Paxil 
to Trazodone to nefazodone, but he had noticed no change in 
his symptoms; that his aggressiveness had increased in 
frequency; that he has temper outbursts at least twice a 
week; that he was aware his reactions were disproportionate 
to the provocation or irritant; that he has no intrusive 
thoughts; that he was preoccupied with his non-service 
connected physical problems; that he had become more of a 
loner during the previous two years; that he attends Disabled 
American Veterans' (DAV) official functions, as he is an 
officer in that organization; that he does no socializing; 
that, while he has several friends, he prefers to be alone 
and isolates himself; that he frequently argues with his wife 
of 30 years; that he is not really close to his three adult 
children and his grandchildren, and tries to avoid being 
around them, even though he feels strong love for them, due 
to his temper; that his moodiness caused him to frequently 
lose his temper; that he last worked in December 1997, due to 
his medical problems; that he is totally independent in his 
activities of daily living; that he attends church every 
Sunday, where his son is a preacher; that he had no problems 
interacting with others, but tended to isolate himself; that 
his typical day was taking of household projects and lying 
down; that he watches television, especially game shows; that 
he avoids all movies or television shows with themes of 
violence; that he rarely shops with his wife; that most of 
his days were spent in solitary activities; that his eating 
habits are poor, eating snacks rather than meals, "out of 
boredom"; that he does not have hallucinations; that he was 
depressed over his physical problems; and that, while he had 
suicidal thoughts that he would be better off dead, he had no 
plan or intent to carry this out.

Upon mental status examination the veteran was noted to be 
dressed in clean, casual attire that was appropriate for the 
weather.  His grooming and hygiene were noted to be good.  He 
spoke spontaneously in complete sentences, using appropriate 
syntax and grammar.  His speech content was logical, 
relevant, coherent, and goal-directed.  He had no difficulty 
with comprehension.  His eye contact was noted to be 
appropriate;  His facial expression was noted to be generally 
fixed.  His mood was noted to be somber and brightened only 
slightly as the examination progressed.  He was noted to be 
restless nor to fidget, but the examiner indicate the veteran 
had a marked lower extremity leg tremor that was visible in 
the waiting room and frequently during the examination.  He 
was noted to be mildly irritable and had cynical attitudes 
about the causes of his medical conditions, but was overall 
not negative in his demeanor.

The examiner indicated the veteran showed some impairment in 
his cognitive functioning, notably in his ability to focus 
attention and sustain concentration.  He explained proverbs 
adequately and gave functional similarities and differences 
between concepts and objects.  His registration of words was 
noted to be intact as to memory, but after six minutes of 
competing mental activity, could recall none.  Upon a second 
testing, he was noted to be able to recall two words 
spontaneously after five minutes, and recognized the third 
from a separate verbal list.  He was noted to be able to name 
the current president and four predecessors, although he 
required prompting for the latter task.  He was able to 
repeat four digits forward and four digits backward.  He 
quickly gave answers to verbal arithmetic problems.  He 
performed ten steps of a Serial Sevens task at a slower than 
average rate.  He retained the concept and never lost his 
place, although he required reorienting once and had 
difficulty with the task.  He appeared to be exerting 
concerted effort to remain focused.  His general fund of 
information was noted to be intact.  He gave practical and 
prudent answers to tasks requiring social judgment.  He was 
noted to be fully oriented in all spheres, to have recalled 
the psychologist's name, his mother's maiden name, the 
governor of his state, and the mayor of his city.

The psychologist concluded that the veteran described the 
classic features of PTSD, and reported intensified symptoms 
since the February 1998 VA examination.  The diagnosis was 
PTSD per American Psychiatric Association : Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  The examiner indicated the veteran was competent to 
manage his funds independently.  The Global Assessment of 
Functioning (GAF) was noted to be 59.

A November 1999 VA psychiatry telephone contact report 
contains information that the veteran reported being accepted 
into the "BC PTSD program on 12-7," and seemed optimistic 
about starting his treatment there.

January and February 2000 VA psychiatry outpatient treatment 
reports contain notations that the veteran failed to appear 
for his psychiatric counseling therapy evaluation and for a 
January 31st psychiatry appointment.

A February 2000 VA psychiatry outpatient treatment reports 
contain notations that the veteran the veteran was a walk-in, 
that he reported he would be entering the "BC PTSD program 
on the 16th," and requested a refill of his nefazodone, of 
which he had run out.  He also reported the new medication, 
nefazodone, "helped some."  Upon mental status examination 
the veteran was noted to have a constricted affect, but no 
abnormalities of speech, thought process, or content, nor 
suicidal or homicidal ideations.

There are no further VA psychiatry treatment records in the 
claims file, although the VA medical records continue through 
May 2000.

As a preliminary matter, the Board notes that the veteran's 
claim for an increased rating for his service-connected PTSD 
was received in January 1998, subsequent to the November 7, 
1996 effective date of the revised schedular criteria, found 
in the General Rating Formula for Mental Disorders, under 
38 C.F.R. § 4.130, for rating psychiatric disorders, 
including PTSD.  See 61 Fed. Reg. 52695-52702 (1996).  Thus, 
the veteran's current PTSD symptomatology will be rated under 
the revised criteria only.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).

PTSD is rated in accordance with 38 C.F.R. § 4.125-130, 
Diagnostic Code 9411.  The RO has granted a 50 percent rating 
for the veteran's PTSD symptomatology.  38 C.F.R. § 4.126 
provides that when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

All mental disorders are rated in accordance with the General 
Rating Formula for Mental Disorders.  That Formula provides 
that for a 100 percent evaluation there must be found to be 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, and memory loss 
for names of close relatives, own occupation, or own name.  
For a 70 percent evaluation there must be found to be 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech which is intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or in a worklike setting), and inability to establish 
and maintain effective relationships.

In the present case the veteran's request for an increase 
from his current 50 percent rating for his PTSD 
symptomatology under the General Formula must be denied, for 
he does not exhibit the necessary occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, speech which is 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or in a worklike 
setting), and inability to establish and maintain effective 
relationships.

As noted in the evidence above, June and August 1998 private 
all night sleep studies and two hospitalization reports fail 
to document evidence of any sleep impairment caused by PTSD 
symptoms, nor of any nightmares or violent actions caused 
thereby.  There are no findings whatsoever of impaired 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech which is intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
or inability to establish and maintain effective 
relationships, due to PTSD.  There are also conflicts in the 
veteran's reports of his daily activities and his PTSD 
symptoms, such as being an officer in, and participating in 
DAV functions, attending church every Sunday, having friends, 
being married to the same woman for over 30 years, raising 
three children, wearing camouflage fatigue bottoms to a 
psychiatry treatment session, being described by his family 
physician as "a stoic individual who still provides his wife 
and family with emotional support, playing an important role 
in their day-to-day functioning," and reporting no problems 
with interacting with others.

Also, as noted above, the evidence indicates the veteran has 
presented for psychiatrist treatment sessions on only a 
couple of occasions, and those appearances appear to be 
mainly to obtain prescription drugs.  There are no findings 
from those sessions which indicate the veteran meets the 
criteria for even his current 50 percent rating.  There is 
also no evidence he has entered a formal PTSD treatment 
program.  The Board also notes that, while two VA psychiatric 
treatment reports contain GAF's of 45, these reports contain 
no clinical findings to support that score.  During his 
December 1999 VA psychiatric examination, a GAF of 59 was 
noted.  A 55-60 GAF scale score indicates both moderate 
symptoms and moderate difficulty in social and occupational 
functioning.  See American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, pp. 46-47 (1994); Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).  Even considering the 45 GAF, however, 
as noted above, the veteran's disability does not exhibit the 
symptomatology for a 70 percent rating under the General 
Formula.  As noted in 38 C.F.R. § 4.126, the rating agency 
shall assign an rating based on all the evidence of record 
that bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.

As the symptomatology of the veteran's PTSD does not rise to 
the level necessary for a 70 percent rating, it follows that 
it does not rise to the level necessary for a 100 percent 
rating, the maximum allowable, under this code, as such 
symptomatology has not been shown by the evidence of record.  
See Shoemaker v. Derwinski, 3 Vet. App. 248, 253 (1992).

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected PTSD disability, 
standing alone, presented an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards, such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Fleshman 
v. Brown, 9 Vet. App. 406, 412 (1996); Bagwell v. Brown, 9 
Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, however, no evidence has been 
presented showing factors such as a marked interference with 
employment or frequent periods of hospitalization, due solely 
to the service-connected disability, as to render impractical 
the application of the regular schedular standards.  As noted 
above, there is no evidence of any hospitalizations for PTSD, 
and the veteran's Social Security disability benefits are 
shown to be due to non-service connected disabilities.  There 
is also no medical opinion of record which indicates the 
veteran is unable to perform substantially gainful employment 
due to his PTSD symptoms, standing alone.  Accordingly, the 
Board concludes that referral to the appropriate officials 
for consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Accordingly, the preponderance of the evidence is against an 
increased rating for the veteran's PTSD symptomatology.  In 
determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990).



ORDER

An increased rating for post traumatic stress disorder, 
currently rated as 50 percent disabling, is denied.



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

 

